Exhibit 10.12

TRANSITION AND SEPARATION AGREEMENT

This TRANSITION AND SEPARATION AGREEMENT (this “Agreement”) is entered into
between Angie Moss (the “Employee”) and Daseke, Inc. (the “Company”), and is
effective as of the Effective Date (as defined herein). The Company and Employee
shall each be referred to in this Agreement as a “Party,” and collectively as
the “Parties.”

WHEREAS, Employee has been employed by the Company as Vice President, Chief
Accounting Officer, Corporate Controller and Assistant Secretary pursuant to
that certain Employment Agreement effective as of February 27, 2017 (the
“Employment Agreement”);

WHEREAS, Employee holds 60,000 options to purchase shares of the Company’s
common stock at an exercise price of $9.98, which were granted to her on
February 27, 2017 (the “Options”) and which the Company acknowledges are fully
exercisable as of the date hereof;

WHEREAS, Employee agreed to be bound by certain restrictive covenants in the
Employment Agreement, which restrictive covenants remain enforceable as provided
herein; and

WHEREAS, Employee and the Company wish to resolve all matters related to
Employee’s employment with the Company and the cessation thereof, on the terms
and conditions expressed in this Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties, intending to be legally bound, agree as follows:

1.Separation. Employee and the Company agree that, effective as of May 29, 2020
or such earlier date as provided for in Section 2(c) hereof (the “Separation
Date”), Employee’s employment by the Company shall terminate and Employee shall
separate from Employee’s position with the Company and all subsidiaries of the
Company and from any and all other positions, roles, offices, or titles held by
Employee with, at the direction of, or for the benefit of the Company and all
subsidiaries of the Company (including all such positions, roles, offices, or
titles referred to in Section 22 of the Employment Agreement).
2.Transition Period.
(a)Employment during the Transition Period. Employee and the Company agree that,
subject to Section 2(c) hereof, for the period between the Effective Date and
the Separation Date (the “Transition Period”), Employee shall continue in the
employment of the Company, with the duties and obligations of Vice President,
Chief Accounting Officer and Assistant Secretary and as otherwise requested by
the Company. After the Separation Date and subject to Section 5(d), hereof,
Company agrees that any consulting services or employment services requested by
the Company or any of its subsidiaries from Employee will be subject to a
separate consulting or employment services agreement; provided, however, that if
the Company or its subsidiaries request Employee’s consulting or employment
services after the Separation Date, any negotiation of the terms of such
services will not in any way delay the Severance Benefits (as such term is
defined below) due Employee under the terms of this Agreement. Further, should
Employee agree to a consulting or employment services agreement with the Company
or any of its subsidiaries, such consulting or employment services agreement
will not be considered a violation of any

1



--------------------------------------------------------------------------------

restrictive covenants nor would such an agreement or the rendering of such
services be considered a breach of Sections 8, 9 and/or 10 of the Employment
Agreement.
(b)Other Rights. During the Transition Period, the Company agrees that Employee
may undertake reasonable efforts to seek alternative employment provided that
such efforts do not materially interfere with her employment obligations to the
Company during the Transition Period.
(c)Termination During Transition Period.
(i)Termination for Cause. The Company shall have the right to terminate
Employee’s employment at any time during the Transition Period, on written
notice, for Cause where “Cause” shall mean: (i) Employee’s commission of
material fraud, breach of fiduciary duty, theft, or embezzlement against the
Company, its subsidiaries, affiliates or customers; (ii) Employee’s willful
refusal without proper legal cause to faithfully and diligently perform
Employee’s duties; (iii) Employee’s breach of Sections 8, 9 or 10 of the
Employment Agreement; (iv) Employee’s conviction of, or plea of guilty or nolo
contendere, to any crime involving moral turpitude or a felony (or state law
equivalent); (v) Employee’s willful misconduct or gross negligence in the
performance of duties to the Company that has or could reasonably be expected to
have a material adverse effect on the Company; or (vi) Employee’s material
breach and violation of the Company’s written policies pertaining to workplace
conduct (including sexual harassment), discrimination or insider trading;
provided, however, that under subpart (ii), (iii), (v), and (vi) of this
sentence, Employee shall receive 15 days’ prior written notice from the Company
explaining the basis of its intention to terminate Employee’s employment for
Cause and Employee shall have the right for 15 days from the receipt of such
notice to cure the Company’s express basis for such action.
(ii)Termination by the Company for Convenience. The Company shall have the right
to terminate Employee’s employment for convenience at any time during the
Transition Period and for any reason, or no reason at all, upon 30 days’ prior
written notice to Employee; provided, however, that upon any written notice of
termination for convenience by the Company, the Company shall have the right to
require Employee to stop responding to emails and to no longer perform some or
all of her job duties as determined by the Company.
(iii)Resignation by Employee. Employee shall have the right to terminate
Employee’s employment at any time during the Transition Period and for any
reason, or no reason at all, upon 30 days’ advance written notice to the
Company.
(iv)Termination on Death or Disability. Upon the death or Disability of Employee
during the Transition Period, Employee’s employment with Company shall
terminate. For purposes of this Agreement, a “Disability” shall exist if
Employee is entitled to receive long-term disability benefits under the
Company’s disability plan or, if there is no such plan, Employee’s inability to
perform the essential functions of Employee’s position (after accounting for
reasonable accommodation, if applicable), due to an illness or physical or
mental impairment or other incapacity that continues, or can reasonably be
expected to continue, for a period in excess of one hundred-twenty (120) days,
whether or not consecutive. The determination of whether Employee has incurred a
Disability shall be made in good faith by the Board.

2



--------------------------------------------------------------------------------

3.Compensation.
(a)During Transition Period. During the Transition Period, and any period after
termination pursuant to 2(c)(ii) until the Separation Date,  Employee shall
continue to remain eligible to receive the compensation and benefits under, and
subject to the terms and conditions of, Section 3 of the Employment Agreement.
(b)Severance Conditions and Benefits.
(i)“Severance Conditions” means (A) the absence of Employee’s termination for
Cause, (B) Employee’s execution and delivery (without revocation) of this
Agreement within twenty-one (21) days after Employee’s receipt hereof,
(C) Employee’s execution and delivery (without revocation) of the general
release of claims attached hereto as Exhibit A (the “Supplemental Release”) on
or within the later of five (5) days after the Separation Date or twenty-one
(21) days after Employee’s receipt of this Agreement, and (D) Employee’s
compliance with all material terms of this Agreement, the Supplemental Release,
and Sections 8, 9 and 10 of the Employment Agreement.
(ii)“Severance Benefits” means the compensation and benefits set forth in
Sections 3(b)(iii) through (v) immediately below. All of the Severance Benefits
shall be subject to all of the Severance Conditions.
(iii)Severance Payment. The Company shall pay Employee an amount equal to the
sum of (A) one (1.0) times Employee’s annual base salary in effect as of the
date Employee signs this Agreement plus (B) one (1.0) times Employee’s target
annual bonus for 2019, less all applicable withholdings and deductions, in a
lump sum on the first payroll date following the 10th day after the Supplemental
Release is executed and delivered by Employee (without revocation) and in the
same manner (direct deposit) as salary is paid prior to the Effective Date.
(iv)COBRA. Following the Separation Date, if Employee timely and properly elects
continuation coverage under the Company’s group health plans pursuant to the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), the
Company shall reimburse Employee for the difference between the monthly amount
Employee pays to effect and continue such coverage for Employee and Employee’s
spouse and eligible dependents, if any (the “Monthly Premium Payment”), and the
monthly employee contribution amount that active similarly situated employees of
the Company pay for the same or similar coverage under such group health plans
(such difference, the “Monthly Reimbursement Amount”). Each such reimbursement
payment shall be paid to Employee on the Company’s first regularly scheduled pay
date in the month immediately following the month in which Employee timely
remits the Monthly Premium Payment. Employee shall be eligible to receive such
reimbursement payments until the earlier of: (x) the date Employee is no longer
eligible to receive COBRA continuation coverage; (y) the date on which Employee
becomes eligible to receive coverage under a group health plan sponsored by
another employer (and any such eligibility shall be promptly reported to the
Company by Employee); and (z) one year after the Separation Date; provided,
however, that Employee acknowledges and agrees that (1) the election of COBRA
continuation coverage and the payment of any premiums due with respect to such
COBRA continuation coverage shall remain Employee’s sole responsibility, and the
Company shall assume no obligation for payment of any such

3



--------------------------------------------------------------------------------

premiums relating to such COBRA continuation coverage, (2) in no event shall the
Company be required to pay a Monthly Reimbursement Amount if such payment could
reasonably be expected to subject the Company to sanctions imposed pursuant to
Section 2716 of the Patient Protection and Affordable Care Act of 2010 and the
related regulations and guidance promulgated thereunder (collectively, the
“PPACA”) and (3) if payment of a Monthly Reimbursement Amount cannot be provided
to Employee without subjecting the Company to sanctions imposed pursuant to
Section 2716 of the PPACA or otherwise causing the Company to incur a penalty,
tax or other adverse impact on the Company, then the Company and Employee shall
negotiate in good faith to determine an alternative manner in which the Company
may provide a substantially equivalent benefit to Employee without such adverse
impact on the Company.
(v)Equity. The Options shall remain subject to their original terms and
conditions, including continued exercisability through February 27, 2027 as
provided for under Section 6(d) of the Employment Agreement. Employee
acknowledges and agrees that, except with respect to the Options, Employee has
no further rights, payments, or benefits owed to her under any equity
compensation plans or agreements with the Company.
(c)No Other Benefits or Payments Due.
(i)By executing this Agreement, Employee acknowledges and agrees that (i)
Employee is receiving valuable consideration in exchange for her execution of
this Agreement to which she would not be otherwise entitled, and (ii) neither
the Company nor any of the other Releasees (as defined in Section 4 of this
Agreement) has any prior legal obligation to provide the Severance Benefits.
Employee also acknowledges and agrees that the acceptance of the Severance
Benefits and attendant obligations as described in this Agreement is in
consideration of Employee’s promises and undertakings as set forth in this
Agreement, and that if Employee violates any of the Payment Conditions, any of
the requirements and prohibitions set forth in this Agreement, or Sections 8, 9
or 10 of the Employment Agreement, Employee forfeits and has no right to the
Severance Benefits.
(ii)Employee agrees that after the Separation Date Employee is entitled to no
other compensation or benefits from the Company, and that Employee shall not be
entitled to receive any other payment, benefit, or other form of compensation as
a result of Employee’s employment or the cessation thereof, including, but not
limited to, sick time, personal time, vacation, bonus, expenses, equity
interests, or severance or payments in lieu of notice pursuant to the Employment
Agreement unless otherwise set forth in this Agreement.
(d)No Representations as to Taxation. The Company makes no representations
regarding the taxability or legal effect of the payments or benefits described
herein, and Employee is not relying on any statement or representation of the
Company in this regard. Employee will be solely responsible for the payment of
any taxes assessed on the payments or benefits provided hereunder.
4.General Release.
(a)In consideration of the payments and benefits (less all applicable
withholdings) set forth in this Agreement, Employee, on behalf of herself and
her agents, spouse, heirs, executors, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company, its parents,

4



--------------------------------------------------------------------------------

subsidiaries or affiliates, together with all of the foregoing entities’
respective current and former principals, officers, directors, partners,
shareholders, agents, representatives, attorneys, insurers, members, managers,
and employees, and each of the above listed person’s heirs, executors,
successors and assigns whether or not acting as his or her representative,
individual or any other capacity (collectively, the “Releasees”), to the fullest
extent permitted by law, from any and all debts, demands, actions, causes of
actions, accounts, covenants, contracts, agreements, claims, damages, costs,
expenses, omissions, promises, and any and all claims and liabilities
whatsoever, of every name and nature, known or unknown, suspected or
unsuspected, both in law and equity (“Claims”), which Employee ever had, now
has, or may hereafter claim to have against the Releasees, including but not
limited to, those related to or arising from Employee’s employment with the
Company, the cessation thereof, the Employment Agreement, or any other matter,
cause or thing whatsoever relating thereto arising from the beginning of time to
the date of execution of this Agreement by Employee (the “General Release”). The
General Release shall apply to any Claim of any type, including, without
limitation, any Claims with respect to Employee’s entitlement to any wages,
bonuses, benefits, payments, or other forms of compensation; any claims of
wrongful discharge, breach of contract, breach of the covenant of good faith and
fair dealing, violation of public policy, defamation, personal injury, or
emotional distress; any Claims of any type that Employee may have arising under
the common law; any Claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967 (the
“ADEA”), the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Texas Human Rights Act, the Fair Labor Standards Act,
the federal Workers’ Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act, each as amended; and any other federal, state or local
statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, written or oral, formal or informal, between
any of the Releasees and Employee, and shall further apply, without limitation,
to any and all Claims in connection with, related to or arising out of
Employee’s employment relationship, or the termination of employment, with the
Company or any Releasee and to any Claims for fraud or fraud in the inducement
or fraudulent misrepresentation in relation to any such matters. Notwithstanding
this General Release, Employee does not hereby release, waive or relinquish any
of Employee’s rights arising out of this Agreement or to any benefit under any
Company benefit plan accrued by Employee prior to the Separation Date.
Additionally, Company and Employee agree that Employee will continue to be
covered by any and all indemnification agreements, including without limitation,
Section 14 of the Employment Agreement as well as any applicable Company
directors and officers insurance policy, after the Separation Date, and Employee
is not releasing, waiving or relinquishing her rights related to any
indemnification she would be entitled to receive as if she continued to be an
active employee of the Company. Further, Company and Employee agree that
Employee is not releasing, waiving or relinquishing any right to payment under
the terms of this Agreement.
(b)Except as provided in the terms and conditions of this Agreement, Employee
acknowledges and agrees that the Company and its affiliates have fully satisfied
any and all obligations owed to her, and no further sums are owed to her by the
Company or by any of the other Releasees at any time. Employee represents and
warrants that Employee has not filed, and Employee will not file, any lawsuit or
institute any proceeding, charge, complaint or action asserting any claim
released by this Agreement before any federal, state, or local administrative
agency or court against any Releasee, concerning any event occurring prior to
the signing of this Agreement.
(c)Notwithstanding the foregoing, nothing contained in this Agreement limits
Employee’s ability to file a charge or complaint with any federal, state or
local governmental agency or commission

5



--------------------------------------------------------------------------------

(collectively, “Government Agencies”) or limits Employee’s ability to provide
information to or communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies in connection with any charge or complaint, whether filed by
Employee, on her behalf, or by any other individual. However, to the maximum
extent permitted by law, Employee agrees that if such a charge or complaint is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies. This Agreement does not limit or prohibit
Employee’s right to receive an award for information provided to any Government
Agency to the extent that such limitation or prohibition is a violation of law.
(d)Nothing in this Section 4 shall be deemed to release (i) Employee’s right to
enforce the terms of this Agreement, or (ii) any Claim that cannot be waived
under applicable law, including any rights to workers’ compensation or
unemployment insurance.
(e)Employee hereby represents and warrants to the Releasees that Employee is the
sole owner of any Claims that Employee may now have or in the past had against
any of the Releasees and that Employee has not assigned, transferred, or
purported to assign or transfer any such Claim to any person or entity. Employee
represents that she has suffered no work-related injuries while providing
services for the Company and represents Employee does not intend to file any
claim for compensation for work-related injury. Employee further represents that
Employee has not filed any lawsuits or claims against any of the Releasees, or
filed any charges or complaints with any agency against any of the Releasees.
Employee represents that she has not reported any alleged improper conduct or
activity to the Company or any of its affiliates; that she has no knowledge of
any such conduct or activity; and that she has not been retaliated against for
reporting any allegations of wrongdoing by the Company or any of its affiliates.
(f)Employee acknowledges that this Section 4 contains a waiver of any rights and
claims under the ADEA and the Older Workers Benefit Protection Act. Employee
acknowledges and represents that she has been given at least twenty-one (21)
days during which to review and consider the provisions of this Agreement and,
specifically, the General Release set forth in this Section 4, or has knowingly
and voluntarily waived the right to do so, with the execution of this Agreement
constituting a voluntary waiver. Employee further acknowledges and represents
that she has been advised by the Company that she has the right to revoke this
Agreement for a period of seven (7) days after signing it. Employee acknowledges
and agrees that, if she wishes to revoke this Agreement, she must do so in a
writing, signed by her and received by Soumit Roy, General Counsel, at
soumit@daseke.com no later than 5:00 p.m. local time on the seventh (7th) day of
the revocation period. If the last day of the revocation period falls on a
Saturday, Sunday or holiday, the last day of the revocation period will be
deemed to be the next business day. If no such revocation occurs, the General
Release and this Agreement shall become effective on the eighth (8th) day
following her execution of this Agreement (the “Effective Date”).
5.Covenants. In consideration of the payments and benefits (less all applicable
withholdings) set forth in this Agreement, and in exchange for the provision of
confidential information of the Company, Employee agrees to be bound by the
following covenants:
(a)Prior Covenants. Employee acknowledges and affirms the restrictive covenants
contained in Sections 8, 9 and 10 of the Employment Agreement and agrees that
such covenants remain in full force and effect, and are reasonable, enforceable,
and necessary to protect the legitimate business interests of the Company.

6



--------------------------------------------------------------------------------

(b)Non Disparagement. Employee shall not make any voluntary statements, written
or oral, or cause or encourage others to make any such statements that defame,
disparage, or in any way criticize the personal or business reputations,
practices, or conduct of any member of the Company; and Company shall cause its
officers and directors to not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage, or
in any way criticize the personal or business reputation, practice, or conduct
of Employee. The foregoing will not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s officers and directors will not be violated by statements that
they in good faith believe are necessary or appropriate to make in connection
with performing their duties and obligations to the Company.
(c)Notice under Defend Trade Secrets Act. In accordance with the Defend Trade
Secrets Act of 2016, Employee will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (x) is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (y)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, nothing in this Agreement shall
limit Employee’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information.
(d)Return of Property. Employee agrees that, no later than 3 days after the
Separation Date, she will have shipped (at the Company’s expense) or returned to
the Company all property of the Company in whatever form, including (i) all
physical, computerized, electronic or other types of records, documents,
proposals, notes, lists, files and any and all other materials, including
computerized and electronic information, that refers, relates or otherwise
pertains to the Company or any affiliate of the Company (or business dealings
thereof) that are in Employee’s possession, subject to Employee’s control or
held by Employee for others; and (ii) all property or equipment that Employee
has been issued by the Company or any affiliate of the Company during the course
of her employment or property or equipment thereof that Employee otherwise
possesses, including any vehicles, computers, cellular phones, pagers and other
devices. Employee acknowledges that she is not authorized to retain any
physical, computerized, electronic or other types of copies of any such
physical, computerized, electronic or other types of records, documents,
proposals, notes, lists, files or materials, and is not authorized to retain any
other property or equipment of the Company or any affiliate of the Company.
Employee further agrees that Employee will immediately forward to the Company
(and thereafter destroy any copies thereof) any property or business information
relating to the Company or any affiliate of the Company that has been or is
inadvertently directed to Employee following Employee’s last day of employment,
or that Employee discovers is within her possession.
(e)Cooperation. Employee agrees that she will cooperate in good faith with the
Company to assist it with any information or matter that is within Employee’s
knowledge as a result of Employee’s employment with the Company, including but
not limited to being reasonably available for interview by the Company’s
attorneys, auditors, or accountants, or providing truthful testimony without the
necessity of a subpoena or compensation in any pending or future legal matter,
in which the Company is a party.  The Company will compensate Employee for her
time in providing such cooperation at a mutually agreed market rate for
accountants with Employee’s experience.  For the avoidance of doubt, this shall

7



--------------------------------------------------------------------------------

include (but will not be limited to) assisting with any dispute related to the
April 13, 2018, Arrangement Agreement among the Company, Daseke, and certain
other parties (the “Dispute”). Employee agrees that she is and continues to be
bound by the attorney-client privilege, the work product doctrine and all other
applicable privileges to the maximum extent permitted by law for all
communications between herself and counsel for the Company in the Dispute. 
Company and Employee further acknowledge and agree that such cooperation may
include, but shall in no way be limited to, Employee’s making herself available
for interview by the Company or any attorney retained by the Company, and
providing to the Company any documents in her possession or under her control
relating to the Dispute or any litigation, business, or investigatory matter.
The Company additionally agrees to schedule such assistance in such a manner as
not to interfere with any alternative employment obtained by Employee when
possible.  Employee agrees that she shall not discuss the Dispute with any
person or entity, except as may be required by the Company or required by any
court.
6.Consultation with Attorney: Voluntary Agreement. The Company advises Employee
to consult with an attorney of her choosing prior to signing this Agreement.
Employee understands and agrees that she has the right and has been given the
opportunity to review this Agreement and, specifically, the General Release in
Section 4 hereof, with an attorney. Employee also understands and agrees that
she is under no obligation to consent to the General Release. Employee
acknowledges and agrees that the rights and payments set forth this Agreement
are sufficient consideration to require her to abide with her obligations under
this Agreement, including but not limited to the General Release. Employee
represents that she has read this Agreement, and understands its terms and that
she enters into this Agreement freely, voluntarily, and without coercion.
Employee acknowledges that she (i) is not relying upon any statements,
understandings, representations, expectations, or agreements other than those
expressly set forth in this Agreement; (ii) has made her own investigation of
the facts and is relying solely upon her own knowledge; and (iii) knowingly
waives any claim that this Agreement was induced by any misrepresentation or
nondisclosure and any right to rescind or avoid this Agreement based upon
presently existing facts, known or unknown.
7.Public Announcement. Except in connection with a termination for Cause under
Section 2(c)(i) hereof, the Company shall not file any Form 8-K with the
Securities and Exchange Commission regarding Employee’s separation without
permitting Employee to review and provide reasonable input. Notwithstanding the
foregoing, nothing in this Section 7 shall be deemed to prevent the Company, in
the reasonable judgment of the Company’s counsel, from complying with applicable
law.
8.Section 409A.
(a)Compliance. Notwithstanding any provision of this Agreement to the contrary,
all provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code, and the applicable Treasury regulations and
administrative guidance issued thereunder (collectively, “Section 409A”) or an
exemption therefrom and shall be construed and administered in accordance with
such intent. Any payments under this Agreement that may be excluded from Section
409A either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement upon a termination of Employee’s employment shall only
be made if such termination of employment constitutes a “separation from
service” under Section 409A.

8



--------------------------------------------------------------------------------

(b)Reimbursement and In-kind Benefits. To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of Section
409A), (i) any such expense reimbursement shall be made by the Company no later
than the last day of the taxable year following the taxable year in which such
expense was incurred by Employee, (ii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.
(c)Section 409A Payment Date. Notwithstanding any provision in this Agreement to
the contrary, (i) if any payment or benefit provided for herein would be subject
to additional taxes and interest under Section 409A if Employee’s receipt of
such payment or benefit is not delayed until the earlier of (A) the date of
Employee’s death or (B) the date that is six months after the Separation Date
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to Employee (or Employee’s estate, if applicable) until the
Section 409A Payment Date, and (ii) to the extent any payment hereunder
constitutes nonqualified deferred compensation (within the meaning of Section
409A), then each such payment which is conditioned upon Employee’s execution of
a release and which is to be paid or provided during a designated period that
begins in one taxable year and ends in a second taxable year shall be paid or
provided in the later of the two taxable years. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement are exempt from, or compliant with, Section 409A and in no
event shall any member of the Company Group (as such term is defined in the
Employment Agreement) be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A.
9.Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without giving
effect to any choice or conflict of law provision or rule that would require
application of a different jurisdiction’s law.
10.Dispute Resolution. All disputes relating to or arising from this Agreement
(including but not limited to the arbitrability thereof), Employee’s employment
with the Company, the Employment Agreement, and the 2017 Omnibus Incentive Plan,
as amended, shall be resolved in accordance with Section 11 of the Employment
Agreement.
11.Entire Agreement. This Agreement, together with Sections 8, 9, 10 and 11 of
the Employment Agreement, constitute the entire agreement between the Parties
with respect to the subject matter hereof and supersede all prior agreements
between the Parties with respect to such matters, unless specifically provided
otherwise herein. Employee agrees that she is not relying on any representations
outside this Agreement. The Parties agree that the Employment Agreement (other
than Sections 8, 9, 10 and 11 thereof) is superseded by this Agreement and of no
further force or effect and that the General Release in Section 4 hereof
encompasses any and all claims under the Employment Agreement unless expressly
provided otherwise in this Agreement.
12.Amendment. This Agreement may be modified or amended only by a written
instrument signed by Employee and an authorized officer of the Company.
13.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of

9



--------------------------------------------------------------------------------

this Agreement, or the waiver by either Party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

14.Successors and Assigns. This Agreement shall inure to the benefit of the
Company and each of its successors and assigns. Employee shall not assign this
Agreement or any part hereof. Any purported assignment by Employee shall be null
and void from the initial date of the purported assignment.
15.Drafting. This Agreement and the provisions contained in it shall not be
construed or interpreted for or against either Party because that Party drafted
or caused that Party’s legal representative to draft any of its provisions.
16.Headings. Descriptive headings in this Agreement are inserted for convenience
only and shall be disregarded in construing or applying any provision of this
Agreement.
17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and both of which, taken together, shall constitute
one and the same instrument. This Agreement may be executed and delivered by
exchange of facsimile or other electronic means of transmitting signature, and
such signatures shall be considered an original for purposes of enforcement of
the Agreement.

[Signature page follows]



10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.





Dated: April 2, 2020/s/ Angie J. Moss
Angie J. Moss



Dated: April 2, 2020Daseke, Inc.



By: /s/ Christopher Easter
Name: Chris Easter
Title: Chief Executive Officer







--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

This General Release Agreement (this “Release”) is by and between Angie Moss
(“Employee”) and Daseke, Inc. (the “Company”), and is effective on the eighth
day following Employee’s execution of this Release provided she has not revoked
it as provided for herein.

WHEREAS, Employee was initially employed by the Company as Vice President, Chief
Accounting Officer, Corporate Controller and Assistant Secretary pursuant to
that certain Employment Agreement effective as of February 27, 2017 (the
“Employment Agreement”);

WHEREAS, Employee and the Company are party to that certain Transition and
Separation Agreement effective as of [____________________], 2020 (the
“Transition Agreement”) which superseded and replaced, in part, the Employment
Agreement; and

WHEREAS Employee’s employment with the Company terminated effective as of
[_________________________], 2020 (the “Separation Date”).

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and promises set forth herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, Employee and the
Company hereby agree as follows:

1.Termination. Employee’s employment with the Company terminated effective as of
the Separation Date. Employee agrees to and does hereby resign effective as of
the Separation Date from any other appointments or positions which she may hold
with the Company and its affiliates. Employee agrees to execute all further
documents that the Company may reasonably request of her to effectuate such
resignations.

2.Consideration. In consideration of Employee’s execution and non-revocation of
this Release, and conditioned on Employee’s continued compliance with Sections
8, 9 and 10 of the Employment Agreement (which remain in full force and effect
in accordance with their terms), Section 5 of the Transition Agreement, and the
covenants and promises contained herein, the Company shall pay and provide to
Employee, those amounts described in Section 3(b) of the Transition Agreement in
the manner set forth in such Section 3(b) and, if applicable, Section 8 of the
Transition Agreement. The Company agrees that if the Company or any of its
subsidiaries requests that Employee enter into a separate agreement for
consulting or employment after the Separation Date, then Employee may enter into
such agreement and it will not be considered a violation of any restrictive
covenant nor would such an agreement or the rendering of such services be
considered a breach of Sections 8, 9, and/or 10 of the Employment Agreement.

3.General Release.

(a)In consideration of the payments and benefits (less all applicable
withholdings) set forth in this Release, Employee, on behalf of herself and her
agents, spouse, heirs, executors, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company, its parents,
subsidiaries or affiliates, together with all of the foregoing entities’
respective current and former principals, officers, directors, partners,
shareholders, agents,



--------------------------------------------------------------------------------

representatives, attorneys, insurers, members, managers, and employees, and each
of the above listed person’s heirs, executors, successors and assigns whether or
not acting as his or her representative, individual or any other capacity
(collectively, the “Releasees”), to the fullest extent permitted by law, from
any and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, costs, expenses, omissions, promises,
and any and all claims and liabilities whatsoever, of every name and nature,
known or unknown, suspected or unsuspected, both in law and equity (“Claims”),
which Employee ever had, now has, or may hereafter claim to have against the
Releasees, including but not limited to, those related to or arising from
Employee’s employment with the Company, the cessation thereof, the Employment
Agreement, the Transition Agreement, or any other matter, cause or thing
whatsoever relating thereto arising from the beginning of time to the date of
execution of this Release by Employee (the “General Release”). The General
Release shall apply to any Claim of any type, including, without limitation, any
Claims with respect to Employee’s entitlement to any wages, bonuses, benefits,
payments, or other forms of compensation; any claims of wrongful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
violation of public policy, defamation, personal injury, or emotional distress;
any Claims of any type that Employee may have arising under the common law; any
Claims arising under the Employment Agreement or Transition Agreement; any
Claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967 (the “ADEA”), the Older
Workers Benefit Protection Act, the Americans With Disabilities Act, the Family
and Medical Leave Act, the Employee Retirement Income Security Act, the Texas
Human Rights Act, the Fair Labor Standards Act, the federal Workers’ Adjustment
and Retraining Notification Act, the Sarbanes-Oxley Act, each as amended; and
any other federal, state or local statutes, regulations, ordinances or common
law, or under any policy, agreement, contract, understanding or promise, written
or oral, formal or informal, between any of the Releasees and Employee, and
shall further apply, without limitation, to any and all Claims in connection
with, related to or arising out of Employee’s employment relationship, or the
termination of employment, with the Company or any Releasee and to any Claims
for fraud or fraud in the inducement or fraudulent misrepresentation in relation
to any such matters. Notwithstanding this General Release, Employee does not
hereby release, waive or relinquish any of Employee’s rights arising out of this
Release or to any benefit under any Company benefit plan accrued by Employee
prior to the Separation Date. Additionally, Company and Employee agree that
Employee will continue to be covered by any and all indemnification agreements,
including without limitation, Section 14 of the Employment Agreement as well as
any applicable Company directors and officers insurance policy, after the
Separation Date, and Employee is not releasing, waiving or relinquishing her
rights related to any indemnification she would be entitled to receive as if she
continued to be an active employee of the Company. Further, Company and Employee
agree that Employee is not releasing, waiving or relinquishing any right to
payment of unpaid amounts, if any, owed to Employee pursuant to (i) Section 3(d)
of the Employment Agreement that relate to expenses incurred on or before the
Separation Date and (ii) Section 3(a)(i) [and Section 3(a)(ii)] of the
Transition Agreement.

(b)Except as provided in Section 3(a)(i) [and Section 3(a)(ii)] of the
Transition Agreement, Employee acknowledges and agrees that the Company and its
affiliates have fully satisfied any and all obligations owed to her, and no
further sums are owed to her by the Company or by any of the other Releasees at
any time. Employee represents and warrants that Employee has not filed, and
Employee will not file, any lawsuit or institute any proceeding, charge,
complaint or

13

--------------------------------------------------------------------------------

action asserting any claim released by this Release before any federal, state,
or local administrative agency or court against any Releasee, concerning any
event occurring prior to the signing of this Release.

(c)Notwithstanding the foregoing, nothing contained in this Release limits
Employee’s ability to file a charge or complaint with any federal, state or
local governmental agency or commission (collectively, “Government Agencies”) or
limits Employee’s ability to provide information to or communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agencies in connection with any charge
or complaint, whether filed by Employee, on her behalf, or by any other
individual. However, to the maximum extent permitted by law, Employee agrees
that if such a charge or complaint is made, Employee shall not be entitled to
recover any individual monetary relief or other individual remedies. This
Release does not limit or prohibit Employee’s right to receive an award for
information provided to any Government Agency to the extent that such limitation
or prohibition is a violation of law.

(d)Nothing in this Section 3 shall be deemed to release (i) Employee’s right to
enforce the terms of this Release, or (ii) any Claim that cannot be waived under
applicable law, including any rights to workers’ compensation or unemployment
insurance.

(e)Employee hereby represents and warrants to the Releasees that Employee is the
sole owner of any Claims that Employee may now have or in the past had against
any of the Releasees and that Employee has not assigned, transferred, or
purported to assign or transfer any such Claim to any person or entity. Employee
represents that she has suffered no work-related injuries while providing
services for the Company and represents Employee does not intend to file any
claim for compensation for work-related injury. Employee further represents that
Employee has not filed any lawsuits or claims against any of the Releasees, or
filed any charges or complaints with any agency against any of the Releasees.
Employee represents that she has not reported any alleged improper conduct or
activity to the Company or any of its affiliates; that she has no knowledge of
any such conduct or activity; and that she has not been retaliated against for
reporting any allegations of wrongdoing by the Company or any of its affiliates.

(f)Employee acknowledges that this Section 3 contains a waiver of any rights and
claims under the ADEA and the Older Workers Benefit Protection Act. Employee
acknowledges and represents that she has been given at least twenty-one (21)
days during which to review and consider the provisions of this Release and,
specifically, the General Release set forth in this Section 3, or has knowingly
and voluntarily waived the right to do so, with the execution of this Release
constituting a voluntary waiver. Employee further acknowledges and represents
that she has been advised by the Company that she has the right to revoke this
Release for a period of seven (7) days after signing it. Employee acknowledges
and agrees that, if she wishes to revoke this Release, she must do so in a
writing, signed by her and received by Soumit Roy, General Counsel, at
soumit@daseke.com no later than 5:00 p.m. local time on the seventh (7th) day of
the revocation period. If the last day of the revocation period falls on a
Saturday, Sunday or holiday, the last day of the revocation period will be
deemed to be the next business day. If no such revocation occurs, the General
Release and this Release shall become effective on the eighth (8th) day
following her execution of this Release.

14

--------------------------------------------------------------------------------

4.Modification. This Release may not be modified or amended except in writing
signed by the parties.

5.Successor and Assigns. All the terms and provisions of this Release shall be
binding upon and inure to the benefit of the parties hereto and to their
respective successors and permitted assigns. Neither this Release nor any rights
or obligations hereunder may be assigned by Employee, other than by will or the
laws of descent or distribution. Any amounts payable under this Release to
Employee after her death shall be paid to Employee’s estate or legal
representative.

6.Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Texas (without giving effect to principles of
conflict of law) and, where applicable, the laws of the United States. Venue
shall lie exclusively in Dallas County, Texas.

7.Advice to Consult with Attorney; Acknowledgments. Employee acknowledges that
she has been and hereby is advised to consult an attorney regarding this Release
prior to its execution. Employee agrees that she is receiving benefits under
this Release to which she would not be entitled but for execution of this
Release. Employee acknowledges that she has read this Release, understands it,
and is entering into it voluntarily and without reliance on any representations
other than those contained herein.

8.Dispute Resolution. All disputes relating to or arising from this Release
(including but not limited to the arbitrability thereof), Employee’s employment
with the Company, the Employment Agreement, the 2017 Omnibus Incentive Plan, as
amended, and the Transition Agreement shall be resolved in accordance with
Section 11 of the Employment Agreement.

9.Entire Agreement. This Release, together with Sections 8, 9, 10 and 11 of the
Employment Agreement, and the Transition Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements between the parties with respect to such matters,
unless specifically provided otherwise herein. Employee agrees that she is not
relying on any representations outside this Release. The parties agree that the
Employment Agreement (other than Sections 8, 9, 10 and 11 thereof) and the
Transition Agreement (other than Sections 4, 5, [7] and 8 thereof) are
superseded by this Release and are of no further force or effect and that the
Release in Section 3 hereof encompasses any and all claims under the Employment
Agreement and Transition Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed in its
corporate name by an officer thereof thereunto duly authorized, and Employee has
hereunto set her hand, effective as of the day and year first above written.

THE COMPANY: DASEKE, INC. EMPLOYEE: ANGIE MOSSBy: Printed Name: Printed Name:
Title: Date: Date: ‌



--------------------------------------------------------------------------------